DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 11 November 2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  In Claim 6, “in in” should be written “in”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite “apparatus.” The limitation is indefinite, because the claims do not recite and the specification does not describe a machine (apparatus), comprising a wire matrix, a galvanic protection layer, and an epoxy coating with any moving parts as an apparatus has.  “A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). MPEP 2106.03.I. Instead, the claims appear to be drawn to an article of manufacture (product). Examiner considers the term “apparatus” to include a product or article of manufacture with no moving parts.
Claims 1-2 recites the limitation “fusion bonded material.” The limitation is indefinite, because it is not clear what is meant by “fusion bonded material,” whether it refers to a property of a material capable of being used in a process for fusion bonding or whether it suggests that the epoxy coating must be applied by fusion bonding. Examiner considers the broadest reasonable interpretation to include the interpretation that the epoxy coating must be formed from a material capable of fusion bonding.
Claim 2 recites the limitation “the fusion bonded material comprises an epoxy-based powder, a thermoset powder, or a thermoplastic powder.” The limitation is indefinite, since it is not clear what is required in the recited “thermoset powder” or “thermoplastic powder” listed as alternatives to an ”epoxy-based powder” for forming an epoxy coating, which must necessarily be formed from an epoxy. The written description mentions “thermoset powder” and “thermoplastic powder” one time when describing a “fusion bonded material”[0026], but does not describe an epoxy coating formed from either a “thermoset powder” and “thermoplastic powder” as fusion bonded material. On the other hand, an epoxy powder for forming an epoxy coating is described throughout the specification [0005, 0008-0009, 0026]. Thus, it is not clear how thermoset powder or thermoplastic plastic powder would be used as an alternative to “epoxy-based powder” for forming an epoxy coating. Examiner is not sure how to interpret the limitation, since it seems to confuse materials for fusion bonding which might be used to form other coatings with epoxy-based powder, specifically for forming the recited epoxy coating. 
Claim 6 recites the limitation “wherein the wire matrix reinforcement is configured for use in in (sic) concrete and masonry structures.” The limitation is indefinite, because the inventor fails to adequately set forth the metes and bounds of what he considers to be his invention. It is not clear what constraints the phrase ”configured for use in concrete and masonry structures” is meant to place on the wire matrix reinforcement. In other words, it is not clear how the phrase “configured for use” further limits the wire matrix reinforcement of Claim 3 to make it capable of use in concrete and masonry structures in a way the wire matrix reinforcement of Claim 3 is not. Examiner considers the wire matrix reinforcement of Claim 3 to be capable of use in at least some concrete and masonry structure.
Claims 2-10 are rejected as depending from other rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2005/0218393) in view of Pratt et al. (US 2015/0240113).
Regarding Claims 1-2, Larsen (US’393) teaches a wire matrix reinforcement having a plurality of transverse (vertical) wires coupled to a plurality of longitudinal (horizontal) wires (Abstract; Fig. 1); a galvanic protection layer coated on the plurality of transverse wires and the plurality of longitudinal wires (all components) [0115]; and a coating on the galvanized portions [0115]. 
US’393 suggests a polyester coating [0115], but does not limit coating materials. Pratt et al. (US’113) teach a fusion bonded epoxy powder coating applied to metal substrates, including mesh, cable and wire rope for corrosion protection [0001, 0024]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wire matrix reinforcement with an epoxy coating formed from fusion bonded epoxy-based powder, because US’393 suggests a coating of galvanized structures, including wires, and US’113 teaches a fusion bonded epoxy-based powder for analogous structures (mesh, cable, wire rope) for corrosion protection.
Regarding Claim 3, the plurality of longitudinal wires comprise two parallel longitudinal members, wherein the plurality of transverse members are coupled to the two parallel longitudinal members (Figs. 1-1A, 4; [0061-0062]). 
Regarding Claim 4, US’393 teaches a plurality of transverse members/ wires coupled to two parallel longitudinal members/ wires by welding [0061, 0064]. Moreover, it teaches that it was conventional in the art to weld longitudinal and horizontal wires together [0005, 0061].
Regarding Claim 5, US’393 teaches two parallel wires with a wire gauge of 2 to 6 (diameter: 0.258-0.162 in.) for longitudinal (horizontal) wires and a plurality of transverse (vertical) members/ wires, including eight wires (Figs. 1-1A, 4) and a gauge of 4 (diameter: 0.204 in.) wires [0059, 0062]. In addition, US’393 teaches an embodiment with 50 transverse (vertical) wires (Fig. 11) and suggests adjacent transverse wires spaced 4 inches apart [0062]. Because the combination of teachings suggest that every four transverse (vertical) wires are spaced 16 inches apart, 32 adjacent wires would include 8 transverse (vertical) wires spaced 16 inches apart from each other. US’393 fails to teach that the transverse wires have a gauge equal to 0.25 inches. However, US’393 suggests that an embodiment including 4-gauge wire is non-limiting [0062], and US’393 also teaches wire gauges of 2 to 6 for horizontal wires, and it would have been obvious to modify the apparatus by using wires of a desirable gauge, including one of lower gauge (bigger diameter) as desired.
Regarding Claim 6, the wire matrix reinforcement is configured for use (i.e. capable of being used) in concrete and masonry structures.
	Regarding Claim 7, in an example, US’393 suggests that transverse (vertical) wires can be spaced apart by about 4 inches [0062] and Fig. 11 shows about 50 wires, which would have suggested a length of about 200 inches. US’393 also teaches that horizontal (longitudinal) wires can be separated by a distance of about 1 inch [0059]. Figures suggest more than 3 wires, which would have suggested a width of more than 3 inches. In addition, the recited length and width are prima facie obvious changes in size. MPEP 2144.04.IV.A.
	Regarding Claim 8, US’393 teaches a wire gauge of 2 to 6 (diameter: 0.258-0.162 in.) for longitudinal (horizontal) wires and a gauge of 4 (diameter: 0.204 in.) for transverse (vertical) wires [0059, 0062].
	Regarding Claim 9, US’393 suggests a structure with a ratio of surface area to enclosed area of less than 0.5. For example, a fence post may extend 5 to 6 feet above the ground [0038], and the figures  suggest enclosed areas formed by rectangles with transverse (vertical) wires spaced 4 inches apart and pairs of two longitudinal (horizontal) wires spaced 5-6 ft/ 5 (or 12-14.5 inches) apart. In addition, each pair of longitudinal (horizontal) wires is spaced about apart. An enclosed area of one rectangle formed by a space 4 inches long by 12 inches wide encloses a space of about 12”x4”, or 48 in2. A 12-in. wire with a gauge of 4 would have a surface area of about Pi*0.204 in.*12 in., or about 7.7 in2. A 4-in. wire with a gauge of 6 would have a surface area of Pi*0.162 in.*4 in., or about 2 in.2. The total surface area, then, of two transverse (vertical) wires spaced 4 in. apart and two longitudinal (horizontal) wires spaced 12 in. apart would be about 19.4 in2. That gives a ratio of surface area to enclosed area of about 19.4/48, or about 0.4, which is less than 0.5. Furthermore, the recited ratio is a prima facie obvious change in size. 
	Regarding Claim 10, US’393 suggests a structure with a ratio of surface area to enclosed area of less than 0.5. For example, a fence post may extend 5 to 6 feet above the ground [0038], and the figures  suggest enclosed areas formed by rectangles with transverse (vertical) wires spaced 4 inches apart and pairs of two longitudinal (horizontal) wires spaced 5-6 ft/ 5 (or 12-14.5 inches) apart. In addition, each pair of longitudinal (horizontal) wires is spaced about apart. An enclosed area of one rectangle formed by a space 4 inches long by 12 inches wide encloses a space of about 12”x4”, or 48 in2. A 12-in. wire with a gauge of 4 would have a surface area of about Pi*0.204 in.*12 in., or about 7.7 in2. A 4-in. wire with a gauge of 6 would have a surface area of Pi*0.162 in.*4 in., or about 2 in.2. The total surface area, then, of two transverse (vertical) wires spaced 4 in. apart and two longitudinal (horizontal) wires spaced 12 in. apart would be about 19.4 in2. That gives a ratio of surface area to enclosed area of about 19.4/48, or about 0.4, which is less than 0.5. US’393 fails to teach a ratio of surface area to enclosed area which is less than 0.25. However, the change in ratio represents a prima facie obvious change in size of the spacing in the fencing and/ or change in gauge of wires. Furthermore, the recited ratio is a prima facie obvious change in size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patrick (US 4,723,759) teaching a weld wire fence panel with transverse and longitudinal wires and dimensions.
	Elbling et al. (US 4,040,993) teaching an epoxy coating for wires.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712